REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 7/11/2019.
Claims 1-11 are currently pending. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed machine for manufacturing a coffee capsule, comprising the following combination of elements: a control unit, a heating unit, a preheating switch, a temperature probe, a power line, and a position sensing structure; the heating unit, the preheating switch, the temperature probe, the power line, and the position sensing structure are respectively electrically connected with the control unit; the temperature probe is used for sensing a temperature of the heating unit; the preheating switch is arranged at an outer side of the box body; the heating unit is arranged at a lower side of the box body and is in separable contact with the coffee capsule in the capsule holder; the position sensing structure senses and identifies contact and separation of the heating unit and the coffee capsule, and transmits a signal to the control unit; and the power line is used for connecting to an external power supply.
As evidenced by the prior art made of record, the related prior art has been found to disclose a variety of related machines for manufacturing coffee capsules; however, the prior art fails to disclose the above combination of elements that includes a controlled temperature probe and position sensing structure. Thus, it is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/12/2021